 

 

Exhibit 10.9

 

 

 

LEASE AGREEMENT

 

For Property Located at:

5400 S. 122nd E. Ave.

Tulsa, OK 74146

 

 

Landlord:

Educational Development Corporation

 

 

Tenant:

Hilti Inc.

 

 

 

 

Dated: December 1, 2015

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

Page

1. Premises

4

2. Acceptance of Premises

4

3. Term, Early Termination, Extension Option 

4

4. Surrender of the Premises

4

5. Holdover 

4

6. Rent

5

7. Improvements and Alterations

6

8. Repairs/Maintenance

7

9. Non-Terminable 

7

10. Loss or Damage and Insurance

7

11. Insurance Requirements

8

12. Waiver of Subrogation

10

13. Use of Premises

10

14. Utilities

11

15. Tenant to Comply with Matters of Record

11

16. Enjoyment of Premises, Quiet Possession 

11

17. Assignment and Subletting, Transfer of Interest

11

18. Removal of Personal Property 

11

19. Property and Improvements at Tenant's Risk

12

20. Governmental Regulations

12

21. ADA Compliance

12

22. Condemnation 

13

23. Destruction or Damage

14

24. Inspection 

14

25. Mortgage

14

26. Signs 

15

27. Notices

15

28. Estoppel Certificates

16

29. Default

16

30. Rights and Remedies

18

31. Costs of Suit 

18

32. Severability

18

33. Successors and Assigns 

18

34. Parties 

19

35. Waivers

19

36. Approval 

19

37. Controlling Law 

19

38. Captions 

19

39. Relationship 

19

40. Entire Agreement 

19

41. Corporate Authority 

19

42. Hazardous Waste 

20

43. Limitation of Landlord's Liability 

22

44. Transfer of Landlord's Interest

22

45. Intentionally Omitted

22

 

 

--------------------------------------------------------------------------------

 

 

 

46. Parking 

23

47. Time of Essence 

23

48. Submission of Lease 

23

49. Patriot Act Representation 

23

50. Waiver of Landlord’s Lien 

23

51. Landlord’s Security Interest in Tenant’s Property

23

52. Tenants Right to Encumber Tenant’s Personal Property 

23

 

 

 

 

List of Exhibits:

Exhibit A      Legal Description of the Building/Premises

Exhibit B      Permitted Encumbrances

 

 

 

--------------------------------------------------------------------------------

 

 

 

LEASE AGREEMENT

 

 

THIS LEASE AGREEMENT (this "Lease"), made and entered into as of this _____ day
of November, 2015 (the "Effective Date"), by and between Educational Development
Corporation, a Delaware corporation ("Landlord"), and Hilti, Inc., an Oklahoma
corporation ("Tenant").

 

WITNESSETH:

 

1.      Premises. Subject to the provisions of this Lease, Landlord hereby
leases unto Tenant, and Tenant hereby leases from Landlord, upon the terms and
conditions hereinafter set forth, all those certain buildings and related space,
including all adjoining land and parking areas located in Tulsa County,
Oklahoma, which is further described on Exhibit A attached hereto, and is more
commonly known as 5400 S. 122nd E. Ave., Tulsa, OK 74146, approximately one
hundred eighty-one thousand three hundred, (181,300) square feet of Rentable
Area (defined below) (collectively all such space is referred to hereinafter as
the "Building") and all related improvements including all of the parking, (the
Building and all related improvements are sometimes hereinafter defined as the
"Premises"). Tenant's right to use the Premises includes the right to use all of
the parking spaces shown on Exhibit A. Provided, however, even though the
Tenant’s employee cafeteria is located within the Premises, Landlord’s employees
will at all times be permitted to utilize said cafeteria (with appropriate
security measures to prevent Landlord’s employees from having access to other
portions of the Premises).

 

2.      Acceptance of Premises. Landlord has made no representations or promises
with

respect to the Premises or this Lease, except as expressly set forth herein.

 

3.      Term, Early Termination, Extension Option. The term of this Lease shall
commence upon the Effective Date and, unless otherwise terminated pursuant to
the provisions of this Lease, shall continue in force and effect until 5:00 p.m.
on the fifteenth (15th) anniversary date of the Effective Date (the "Term").
Tenant shall have one (1) five (5) year extension option after the expiration of
the 15 year Term (the “Option”). In order to exercise the Option, Tenant shall
provide 270 days prior written notice to Landlord of Tenant’s desire to exercise
the Option. The terms of the Lease during the 5 year extension period shall be
the same terms as set forth herein and the Term shall, after the exercise of the
Option, include the additional five (5) years.

 

4.      Surrender of the Premises. Subject to the provisions of this Lease,
Tenant shall keep the Premises in good order and repair, and upon the expiration
or other termination of this Lease, quit and surrender the Premises to Landlord
in the same condition as on the Effective Date, ordinary wear and tear excepted,
except as otherwise provided herein.

 

5.      Holdover. In the event Tenant remains in possession of the Demised
Premises after the expiration of the Term of this Lease without the consent of
Landlord, Tenant shall be deemed to be occupying the Premises as a tenant from
month-to-month at a rental equal to the NNN Base Rental, plus the Adjusted
Rental, plus thirty five percent (35%) and the Additional Rental provided in
this Lease, and otherwise subject to all the conditions, provisions and
obligations of this Lease insofar as the same are applicable to a month-to-month
tenancy. Either party shall have the right to terminate such tenancy upon thirty
(30) days' written notice to the other. During the holdover period, Landlord
shall have all rights and remedies available to Landlord under this Lease and at
law and in equity. Notwithstanding anything contained herein to the contrary, in
no event may a month-to-month tenancy be longer than six (6) months immediately
following the expiration of the Term.

 

4

--------------------------------------------------------------------------------

 

 

6.      Rent. During the Term, Tenant shall pay to Landlord at Landlord's office
or at such other place as Landlord may from time to time designate in writing,
the “Rent" (defined below) together with any other charges which may become due
to Landlord under this Lease as follows:

 

(a)      NNN Base Rental. “NNN Base Rental” shall mean, beginning upon the
Effective Date and continuing for the Term of this Lease, an amount of
$105,758.92 per month. Said rent is calculated at the rate of $7.00 per square
foot per year based upon a square footage of 181,300 square feet. Tenant shall
pay one (1) full month’s NNN Base Rental on the Effective Date applicable to the
first month’s Rent due under this Lease regardless of the day of the month of
the Effective Date of this Lease. If the Effective Date is a date which is any
day other than the first day of the month, the second month’s Rent shall be
prorated to give Tenant credit for the amount of money paid for the number of
days in the first month prior to the Effective Date for which NNN Base Rental
was paid. Further, Rent shall be pro-rated at the end of the Term for any
portion of a month at the end of the Term.

 

(b)      Rent Increase. Beginning twelve (12) months after the Effective Date,
the NNN Base Rental shall be increased by an adjustment equal to two percent
(2.0 %) (the "Adjusted Rental") per year which adjustment shall be effective on
each annual anniversary of the Effective Date. Tenant covenants and agrees that
the NNN Base Rental, as increased by the Adjusted Rental, shall thereafter be
payable hereunder until the next escalation pursuant to the terms of this Lease.
Any delay or failure of Landlord in computing or billing Tenant for the Adjusted
Rental as provided herein shall not constitute a waiver of or in any way impair
the continuing obligation of Tenant to pay the Adjusted Rental. Tenant's
obligation to pay the Adjusted Rental pursuant hereto shall continue and shall
cover all periods up to the date that this Lease is to expire and shall survive
any expiration, termination or renewal of this Lease. The NNN Base Rental
together with the Adjusted Rental is sometimes referred to herein as (the

“Rent”).

 

(c)      Operating Expenses. This is an absolute triple net Lease. Tenant
covenants and agrees to pay directly to the third parties engaged by Tenant (and
not to the Landlord), the following: (i) expenses incurred by Tenant in
connection with the day-to-day operation, maintenance, day-to-day repair, use or
occupation of the Premises, including parking lot security expense (if any),
parking lot and grounds maintenance, janitorial, (ii) real estate taxes,
assessments and other impositions, (iii) utility charges, and (iv) premiums for
insurance. Operating Expenses shall also include 100% of the costs of Tenant
related to the cafeteria, including but not limited to, Landlord’s payments to
the employee cafeteria concessionaire. By way of further clarity with respect to
the payment of Operating Expenses, Tenant and Landlord will each pay 100% of the
costs of janitorial services for their respective spaces without reimbursement
from the other party. Similarly, Landlord will pay 100% of the ad valorem taxes
for the Corporate Campus and will be reimbursed by Tenant for 30% of said annual
tax liability. Operating Expenses shall not include: capital reserve for all
structural and non-structural capital improvements and replacement costs.

 

(d)      Late Charge/Default Rate. Anything to the contrary contained in this
Lease notwithstanding, in the event any payment of Rent is more than five (5)
days past due, an administrative charge equal to five percent (5%) of such past
due sum shall be due and payable by Tenant to Landlord, upon written demand
(provided, that Landlord will give Tenant notice of any past due Rent and the
late charge will not apply unless Tenant has previously been more than five days
late in payment during the prior twelve months). The parties have agreed that
said 5% charge bears a reasonable relationship to Landlords costs and expenses
which relate to such a breach. In addition, any sum more than thirty (30) days
past due shall bear interest at the rate of ten percent (10%) per annum (the
"Default Rate") until paid in full, with said interest to be due and payable by
Tenant to Landlord, upon written demand.

 

5

--------------------------------------------------------------------------------

 

 

(e)      Security Deposit. Upon the Tenant’s execution of this Lease, Tenant
shall deposit with Landlord a cash sum in the amount of one month’s rent or
$105,758.92 (the “Security Deposit”). Landlord shall hold the Security Deposit
as security for the performance of Tenant’s obligations under this Lease. If
Tenant defaults as to any provision of this Lease, Landlord may, without
prejudice to any other remedy it has, pay from the Security Deposit only those
sums reasonably necessary to (i) remedy defaults in the payment of any Rent,
(ii) repair damage caused by Tenant, or (iii) clean the Premises, if not
returned in the condition required under this Lease.

 

If Landlord disposes of its interest in the Premises, Landlord may deliver or
credit the Security Deposit to Landlord’s successor in interest in the Premises.
However, Landlord shall only be relieved of responsibility for the Security
Deposit if Landlord and Landlord’s successor jointly provide written notice to
Tenant acknowledging the transfer of the Security Deposit and providing that
Landlord’s successor is responsible for the return of such Security Deposit to
Tenant, subject to the provisions hereof, upon the expiration of the Term.

 

Tenant is not entitled to any interest on the Security Deposit.

 

The Security Deposit shall be returned by Landlord to Tenant on the following
dates in the following amounts as long as Tenant is not in default of this Lease
when a payment is due:

 

(i)      $105,758.92 on or before 30 days following the expiration or
termination of the Term.

 

If Tenant is in default of this Lease when a portion of the Security Deposit is
to be returned to Tenant pursuant to the schedule above, Landlord may deduct
from the amounts to be returned an amount which Landlord reasonable believes it
is entitled pursuant to this Lease. In that event, Landlord shall return the
unused portion of the Security Deposit to Tenant within thirty (30) days after
expiration or termination of the Term as long as Tenant is not then in default
of this Lease. Any deductions from the Security Deposit shall be accompanied by
a written notice from Landlord to Tenant specifying the amount to be deducted
from the Security Deposit and why, along with a commercially reasonable
substantiation of the amounts due, including copies of any invoices.

 

7.      Improvements and Alterations. Tenant at its sole cost and expense shall
have the right, from time to time, to make improvements or alterations to the
Premises, subject to the following conditions:

 

(a)      No improvement or alteration shall at any time be made which shall
impair the structural soundness or diminish the value of the Premises.

 

(b)      No structural improvement or alteration involving an expenditure in
excess of Fifty Thousand and No/100 Dollars ($50,000.00) shall be made without
first obtaining Landlord's written approval of the plans therefore; provided,
such approval shall not be unreasonably withheld, conditioned or delayed by
Landlord. Tenant shall furthermore first obtain Landlord's written approval
before any modification or changes are made in such plans after Landlord's
approval thereof.

 

(c)      No improvement or alteration shall be undertaken until Tenant shall
have procured and paid for all required municipal and other governmental permits
and authorizations of the various municipal departments and governmental
subdivisions having jurisdiction.

 

(d)      All work done in connection with any improvements or alterations shall
be done in a good and workmanlike manner and in compliance with all building and
zoning laws, and with all other laws, ordinances, rules, and requirements of any
Federal, state or municipal government or agency having jurisdiction.

 

6

--------------------------------------------------------------------------------

 

 

(e)      Tenant shall keep the Premises free from any liens arising out of work
performed, materials furnished or obligations incurred by Tenant, and Tenant
shall indemnify, hold harmless and defend Landlord from any liens and
encumbrances arising out of any work performed or materials furnished by or at
the direction of Tenant. In the event Tenant shall not, within twenty (20) days
following the imposition of any such lien, cause such lien to be released of
record by payment or posting a proper bond, Landlord shall have, in addition to
all other remedies provided herein and by law, the right, but not the
obligation, to cause the same to be released by such means as it shall deem
proper, including payment of the claim giving rise to such lien. All such sums
paid by Landlord and all expenses incurred in connection therewith, including
attorneys' and experts fees and costs, shall be payable to Landlord by Tenant on
demand with interest at the Default Rate from the date payment of such
obligation is due and payable.

 

(f)      Any improvements to or alteration of the Premises, except moveable
furniture, fixtures, equipment placed by Tenant in the Building (which shall
remain the property of Tenant), shall at once become the absolute property of
Landlord and remain upon and be surrendered with the Premises as a part thereof
at the termination of this Lease without disturbance or injury.

 

The provisions of this Paragraph 7 do not apply to Capital Expenditures made
pursuant to Paragraph 8 below.

 

8.      Repairs/Maintenance. Tenant shall, at Tenant’s sole cost and expense,
maintain and repair (subject to ordinary wear and tear) the following portions
of the Premises: the exterior of the Building, entrances, exits, structural
components, all exterior walls, plate glass, the foundation, the roof, all major
Building systems, including all mechanical, electrical, plumbing, HVAC and
emergency generator systems. For purposes of clarity, the Tenant’s obligations
set forth in this paragraph shall include the separate building located on the
south side of the “Corporate Campus” of which Premises are a part and in which
the boilers are located, and shall further include all underground lines
originating in the boiler building and serving both the Premises and the
non-leased space owned by Landlord; provided, that if Landlord or a tenant of
Landlord elects to install additional air conditioning in that part of the
Corporate Campus occupied by it, then all incremental cost for such air
conditioning will be borne by Landlord or such tenant , and Tenant will have no
responsibility for such incremental air conditioning expense.

 

All repairs, replacements, and renewals shall be at least equal in quality of
materials and workmanship to that originally existing in the Premises. Tenant
shall not cause or permit any waste to the Premises.

 

9.      Non-Terminable. Except as otherwise provided herein, Tenant shall not
have any right to terminate this Lease during the Term. Except as otherwise
provided herein, the obligations of Tenant under this Lease shall not be
affected by any interference with Tenant's use of any of the Premises for any
reason, including the following: (i) any damage to or destruction of any of the
Premises by any cause whatsoever, (ii) any Condemnation, (iii) the prohibition,
limitation or restriction of Tenant's use of any of the Premises, (iv) Tenant's
acquisition of ownership of any of the Premises, (v) any default on the part of
Landlord under this Lease or under any other agreement, (vi) any latent or other
defect in, or any theft or loss of any of the Premises, (vii) the breach of any
guaranties of any manufacturer, engineer, contractor or builder of any of the
improvements or equipment, or (viii) any other cause, whether similar or
dissimilar to the foregoing, any present or future law to the contrary
notwithstanding. It is the intention of the parties hereto that the obligations
of Tenant under this Lease shall be separate and independent covenants and
agreements, and that all Rent payable by Tenant hereunder shall continue to be
payable in all events, and that the obligations of Tenant under this Lease shall
continue unaffected.

 

10.      Loss or Damage and Insurance. Landlord shall not be liable for any
damage to property in the Premises or on or near the Premises caused by gas,
smoke, steam, electricity, ice, rain, or snow which may leak

 

7

--------------------------------------------------------------------------------

 

 

from any part of the Premises, or from pipes, appliances or plumbing works.
Landlord shall not be liable for any damage to persons or property sustained by
Tenant or others due to the Premises or any part thereof being out of repair or
due to the happening of accident in or about the Premises or due to any
negligence of any tenant or occupant of the Premises, or any other person.

 

Tenant shall indemnify, defend and hold harmless Landlord of and from any and
all suits, claims, actions, causes of action, costs, losses, expenses or
damages, including attorney's and expert fees, relating to, in connection with,
or arising out of or resulting from the use and enjoyment of the Premises and
all privileges granted herein by this Lease to Tenant, with respect to all
persons, including all agents, employees, servants or invitees of Tenant, as
well as all property, whether emanating by way of intentional acts, negligence,
non-performance or strict liability.

 

11.      Insurance Requirements.

 

(a) During the Term of this Lease and not fewer than ten (10) business days
prior to any entry into the Premises by Tenant, its employees, agents,
representatives, or invitees, which entry occurs prior to the Effective Date,
Tenant will carry and maintain, at its sole cost and expense, the following
types of insurance, in the amounts specified and in the form hereinafter
provided for.

 

(i) Commercial general liability insurance covering the Premises and Tenant's
use thereof against claims, for the Premises, to afford protection with limits
for each occurrence, of not less than Five Million and No/100 Dollars
($5,000,000.00) combined single limit bodily injury and property damage per
occurrence and in the aggregate and a deductible of not more than Two Hundred
Fifty Thousand and No/100 Dollars ($250,000.00). Such limits may be met in
combination with Tenant's umbrella/excess insurance.

 

(ii) (A) Insurance on the "All-Risk" or equivalent form (including coverage for
fire, extended coverage, vandalism, malicious mischief and perils broadened to
include the so-called "all risk of physical loss", wind/hail, named windstorm,
law and ordinance, demolition, and increased cost of construction) on a
replacement cost basis against loss or damage to the Premises (including,
without in any manner limiting the generality of the foregoing, insurance for
collapse due to faulty construction, workmanship or design, and/or flood
insurance if the Premises are located in a flood hazard area or such additional
insurance as may be required by any mortgagee with a first lien loan secured by
the Premises), having a reasonable deductible approved by Landlord; and in an
amount sufficient to prevent Landlord or Tenant from becoming a co-insurer of
any loss, without deduction for depreciation, but in any event in amounts not
less than the greater of (1) one hundred percent (100%) of the actual
replacement value of the Premises, all structural, roof, exterior skin,
entrances and exits, conveyor systems, and Building systems (HVAC, plumbing and
electrical), and Tenant's personal property on the Premises including inventory,
trade fixtures, floor coverings and furnishings, or (2) the full face amount of
any first lien loan secured by the Premises. Such insurance shall also include
terrorism coverage;

 

(B) boiler and machinery or equipment breakdown insurance covering property
damage to the Premises and to the major components of any central heating, air
conditioning or ventilation systems, and such other equipment as Landlord may
require. The policy shall include coverage for business interruption due to
mechanical equipment malfunctions, including expediting and extra expense in an
amount usual and customary for similar risks, or as determined by Landlord, and
having a reasonable deductible approved by Landlord; coverage shall be on a
broad form comprehensive basis;

 

8

--------------------------------------------------------------------------------

 

 

 

(C)      (x)             worker's compensation insurance to the extent required
by the laws of the state in which the Premises are located; and

           (y)             employer's liability insurance with limits not less
than One Million and No/100 Dollars ($1,000,000.00) per
accident/disease/employee.

 

(D)      business income/business interruption insurance and extra expense
coverage with coverage that will reimburse Tenant for all direct and indirect
loss of income and changes and costs incurred arising out of all named perils
insured against by Tenant's policies of property insurance, including prevention
of, or denial of use or access to, all or part of the Premises as a result of
those named perils. The business income insurance coverage must provide coverage
for no less than twelve (12) months of the loss of income, charges and costs
contemplated under this Lease;

 

(E)      whenever Tenant shall be engaged in making any alterations, repairs or
construction work of any kind, Tenant shall cause its contractors to obtain
completed value builder's risk insurance and contractors shall obtain worker's
compensation insurance as required by state and including Employer’s Liability
insurance with limits not less than One Million and No/100 Dollars
($1,000,000.00) per accident/disease/employee;

 

(b) All policies of the insurance provided for in this Section 11 shall be
issued in form reasonably acceptable to Landlord by insurance companies with a
rating of not less than "A", in the most current available "Best's Insurance
Reports", with a financial size reasonably consistent with the size and nature
of the risk being insured and licensed to do business in the state in which the
Premises are located. Tenant shall provide to Landlord a certificate (executed
by a duly authorized agent of the appropriate insurance broker or agent) which
shall evidence the existence of all insurance required by this Section 11, in
the form required and with applicable endorsements as necessary attached
thereto. Each and every such policy:

 

(i) shall name Landlord, any mortgagee and any other party reasonably designated
by Landlord, as an additional insured and/or mortgagee with mortgagee
endorsement with respect to casualty and business interruption or rental
insurance policies. In addition, the coverage described in Section 11(a)(ii)
shall also name Landlord and any mortgagee designated by Landlord as loss payee.
This does not apply to worker’s compensation and employer’s liability;

 

(ii) shall be evidenced by a Certificate of Insurance or Evidence of Property
Insurance and delivered to Landlord prior to delivery of possession of the
Premises to Tenant and thereafter prior to the expiration of each such policy,
and, as often as any such policy shall expire or terminate;

 

(iii) shall contain a provision that the insurer waives any right of subrogation
against Landlord; and

 

(iv) shall be written as a primary policy which does not contribute to and is
not in excess of coverage which Landlord may carry.

 

9

--------------------------------------------------------------------------------

 

 

(c) Any insurance provided for in Section 11(a) may be maintained by means of a
policy or policies of blanket insurance, covering additional items or locations
or insured; provided, however, that:

 

(i) Landlord and any other parties in interest from time to time designated by
Landlord to Tenant shall be named as an additional insured and a loss payee
thereunder as its interest may appear. This does not apply to worker’s
compensation and employer’s liability;

 

(ii) the coverage afforded Landlord and any such other parties in interest will
not be reduced or diminished by reason of the use of such blanket policy of
insurance; and

 

(iii) the requirements set forth in this Section 11 are otherwise satisfied.

 

(d) In the event that Tenant shall fail to carry and maintain the insurance
coverage set forth in this Section 11, Landlord may procure such policies of
insurance and Tenant shall promptly reimburse Landlord therefore.

 

(e) Landlord may, at any time but no more often than annually (except that any
such review may be required at any time in the case of an alteration to the
Premises which has an aggregate cost greater than Fifty Thousand and No/100
Dollars ($50,000.00)), require a review of the insurance coverage and limits of
liability to determine whether (i) the coverage and the limits are reasonable
and adequate in the then existing circumstances and consistent with comparable
facilities in the State of Oklahoma, and (ii) such coverage and limits satisfy
the requirements of any mortgage with respect to the Premises. The review shall
be undertaken on a date and at a time set forth in a Landlord's notice
requesting a review and shall be conducted at the Premises. If Landlord's review
determines that the coverage and limits do not meet the aforementioned
standards, Landlord shall have the right to require Tenant to increase, add or
adjust such coverage and limits to comply with such prevailing market standard
or to comply with the requirements of any such mortgage.

 

Not less than five (5) days prior to the expiration or cancellation of any such
policy or policies, evidence of the renewal of such policy or policies, or a new
certificate, for the renewal period or new policy, as the case may be, shall be
delivered to Landlord. All policies shall be written as primary policies, not
contributing with and not for amounts only in excess of any coverage which
Landlord may carry.

 

12.      Waiver of Subrogation. Each party hereby waives every right or cause of
action for the events which occur or accrue during the term for any and all loss
of, or damage to, any of its property (whether or not such loss or damage is
caused by the fault or negligence of the other party or anyone for whom said
other party may be responsible), which loss or damage is covered by valid and
collectible fire, extended coverage, "all risk" or similar policies covering
real property, personal property or business interruption insurance policies, to
the extent that such loss or damage is recovered under said insurance policies.
Said waivers are in addition to, and not in limitation or derogation of, any
other waiver or release contained in this Lease with respect to any loss or
damage to property of the parties hereto. Each party will give its insurance
carrier written notice of the terms of such mutual waiver, and the insurance
policies will be properly endorsed, if necessary, to prevent the invalidation of
coverage by reason of said waiver.

 

13.      Use of Premises. The Premises may be used and occupied by Tenant for
any lawful purpose. The Premises may be used only for such purposes as shall not
conflict with the Lease covenants. Tenant shall not commit or allow upon the
Premises any nuisance or other act in violation of public policy. If Tenant uses
the Premises in any manner which increases the premium rate for any kind of
insurance maintained by Tenant affecting the Premises, then, the amount of the
increase in the premium shall be paid by Tenant.

 

10

--------------------------------------------------------------------------------

 

 

14.      Utilities. Tenant shall pay, directly to the appropriate utility
company, all charges for all utilities used by Tenant in the Premises, including
but not limited to water, gas, electrical and sewer services (the “Utilities”).
Landlord shall cooperate with Tenant to cause all Utilities to be put in the
name of Tenant, with all bills for all Utilities being sent directly to Tenant.
Tenant shall also contract for and shall pay the cost of refuse and rubbish
removal directly to the provider of such service. Any utility charge that is not
separately metered shall be 70% the responsibility of the Tenant and 30% the
responsibility of the Landlord. Further, Tenant shall pay, without
reimbursement, 100% of the costs of the boiler facility located on the south
side of the Corporate Campus, including all boilers and equipment located
therein, and all piping emanating therefrom; provided, that if Landlord or a
tenant of Landlord elects to install additional air conditioning in that part of
the Corporate Campus occupied by it, then all incremental cost for such air
conditioning will be borne by Landlord or such tenant , and Tenant will have no
responsibility for such incremental air conditioning expense.

 

15.      Tenant to Comply with Matters of Record. During the Term, Tenant’s use
of the Premises shall not violate any documents governing the use of the
Premises which are filed of public record as of the Effective Date as described
on Exhibit B hereto (the "Permitted Encumbrances"). Tenant shall indemnify,
defend and hold Landlord harmless from any claim, loss or damage suffered by
Landlord by reason of Tenant's violation of the use restrictions contained in
the Permitted Encumbrances during the Term. This provision shall expressly
exclude, and Tenant shall not be obligated for, the payment of any indebtedness
owed by Landlord which is secured by the Premises.

 

16.      Enjoyment of Premises, Quiet Possession. Tenant shall have the peaceful
and quiet enjoyment of the Premises for the Term unless Tenant has committed an
Event of Default hereunder and such Event of Default is continuing.

 

17.      Assignment and Subletting, Transfer of Interest.

 

(a) Tenant shall not assign this Lease or sublet the Premises or any part
thereof without the written consent of Landlord which consent may not be
unreasonably withheld, conditioned or delayed by Landlord. Notwithstanding the
above, Landlord's consent to a proposed assignment or sublease shall not be
required so long as the proposed assignee or sublessee shall (i) have a tangible
net worth equal to the net worth of the Tenant named herein at the time of the
execution of this Lease, or (ii) deliver to Landlord a letter of credit in an
amount equal to one year's Rent (attributable to the portion of the Lease being
assigned or the portion of the Premises being sublet) at the time of such
assignment or sublet, or (iii) be entering into the sublet or assignment as part
of the sale by Tenant of substantially all of the assets of Tenant. Any request
by Tenant of Landlord for Landlord's consent to a sublease or assignment, if
required, must be accompanied by a true and complete copy of a draft of the
sublease or assignment which Tenant proposes to execute with the proposed
sublessee or assignee. Notwithstanding the foregoing, an assignment or sublet
shall not relieve Tenant from its liability or obligations under this Lease and,
notwithstanding such assignment or sublet, Tenant shall continue to remain fully
liable for all liabilities and obligations under this Lease.

 

(b) The transfer of an interest in Tenant, including the transfer of a
controlling interest in Tenant, shall not be deemed to be an assignment of this
Lease subject to the provisions of 17(a) above and any such a transfer of an
interest in Tenant shall not require the consent of Landlord.

 

18.      Removal of Personal Property. Tenant may remove all personal property
and those items allowed to be removed as specified in Section 7(f) which Tenant
has placed in the Premises, provided Tenant repairs all damages to the Premises
caused by such removal. If Tenant shall fail to remove all such property from
the Premises upon the termination of this Lease for any cause whatsoever,
Landlord may, at its option, remove the same in any manner that Landlord shall
choose and store it without liability to Tenant for loss thereof. In such

 

11

--------------------------------------------------------------------------------

 

 

event, Tenant shall pay to Landlord on demand any and all expenses incurred in
the removal of any personal property which Tenant has placed in the Premise
after the Effective Date (but not the cost of removal of personal property which
was in the Premise prior to the Effective Date), including court costs,
attorney's fees, and storage charges for the length of time the same shall be in
Landlord's possession. Alternatively, Landlord may, at its option and to the
extent permitted under law, without notice, sell the property or any part
thereof at a private sale for such price as Landlord may obtain, and apply the
proceeds of the sale to any amounts due under this Lease and the expenses
incident to removal and sale of said property.

 

19.      Property and Improvements at Tenant's Risk. Except as otherwise
provided herein, all personal property, betterments and improvements in the
Premises, or related facilities, whether owned, leased or installed by Landlord,
Tenant or any other person, are at Tenant's sole risk, and Landlord shall not be
responsible or liable for any loss or damage to any property or person on the
Premises occasioned by theft, misappropriation, or casualty, provided, however,
Landlord shall be liable for the grossly negligent acts or willful misconduct of
Landlord or Landlord's agents.

 

20.      Governmental Regulations. Except for the obligations of Landlord under
this Lease, including, without limitation, Paragraph 8 (related to repairs and
maintenance), Paragraph 23 (related to the destruction of the Premises) and
Paragraph 22 (related to the condemnation of the Premises), from and after the
Effective Date and throughout the Term of this Lease, Tenant shall, at Tenant's
sole cost and expense, promptly comply, and cause the Premises to comply, with
all laws and ordinances and notices, orders, rules, regulations and requirements
of all federal, state and municipal governments and appropriate departments,
commissions, boards and officers thereof, and notices, orders, rules and
regulations of the National Board of Fire Underwriters, or any other body now or
hereafter constituted exercising similar functions (collectively, "Governmental
Requirements"), relating to the Premises, all trade fixtures, all alterations
and the use or manner of use of the Premises. Without limiting the generality of
the foregoing, Tenant shall keep in force at all times all licenses, consents
and permits necessary for its use of the Premises. Tenant shall likewise observe
and comply with the requirements of all policies of public liability, fire and
other policies of insurance at any time in force with respect to the Premises.

 

21.      ADA Compliance.    Tenant, as the former owner of the Premises,
represents and warrants that the Premises, as of the Effective Date, are in full
compliance with the American with Disabilities Act of 1990 (together with all
rules and regulations adopted thereunder, the "ADA") and any similar law or the
State of Oklahoma, in effect as of the Effective Date. Changes in the ADA after
the Effective Date that necessitate changes in the Premises shall be the
responsibility of Tenant after the Effective Date, at Tenant’s sole cost and
expense, and Tenant shall cause the Premises to comply with such changes in the
ADA. At its expense, Tenant will comply with all requirements of ADA with regard
to its operations.

 

Tenant hereby indemnifies Landlord, its affiliates, agents, officers, employees
and contractors, for all costs, liabilities and causes of action occurring or
arising after the effective date as a result of Tenant's failure to comply with
changes in the ADA which are passed after the Effective Date of the Lease which
necessitate changes in the Premises after the Effective Date, and Tenant will
defend landlord, its affiliates, agents, officers, employees and contractors,
against all such costs, liabilities and causes of action.

 

Tenant hereby indemnifies Landlord, its affiliates, agents, officers, employees
and contractors, for all costs, liabilities and causes of action occurring or
arising as a result of Tenant's failure to insure that the improvements are in
compliance with the ADA as of the Effective Date and Tenant will defend
Landlord, its affiliates, agents, officers, employees and contractors, against
all such costs, liabilities and causes of action.

 

12

--------------------------------------------------------------------------------

 

 

22.      Condemnation. If the whole of the Premises, or so much of the Premises
as to prevent or substantially impair its use by Tenant during the Lease Term,
should be permanently taken under the power of eminent domain or condemnation,
or sold to prevent the exercise thereof, then this Lease shall cease as of the
date of the taking of possession without further liability upon either Landlord
or Tenant.

 

If all or any portion of the Premises is temporarily taken under the power of
eminent domain or condemnation, then this Lease shall continue and Rent and
other sums payable by Tenant hereunder shall not be abated to the extent that
Tenant receives an award for rental paid by the condemning authority for the
Premises during such temporary taking; provided, however, if the temporary
taking or condemnation lasts more than ninety (90) days and the Premises or the
access to the Premises and the parking available to the Premises, after the
taking, would no longer substantially satisfy the requirements to operate
Tenant’s business in the Premises as conducted before the temporary taking or
condemnation, Tenant shall have the option to terminate this Lease upon fifteen
(15) days written notice to Landlord, in which case this Lease shall cease at
the expiry of such fifteen (15) days without further liability upon either
Landlord or Tenant.

 

If only a portion of the Premises is permanently taken under the power of
eminent domain or condemnation, or sold to prevent the exercise thereof, the
rights of Tenant under this Lease and the leasehold estate of Tenant in and to
the portion of the property so partially taken or sold shall cease and terminate
as of the date of taking or sale, and a proportionate reduction in the Rent and
other sums payable by Tenant hereunder shall be made based upon the reduced area
and usefulness of the Premises; provided, however, that Tenant may terminate
this Lease upon written notice to Landlord provided within fifty (50) days of
the partial taking, condemnation or sale, if (i) more than twenty five percent
(25%) of the net rentable area of the Premises shall be taken, condemned or sold
or (ii) the Premises, after the taking, including (without limitation) access to
the Premises and the parking available to the Premises, would no longer
substantially satisfy the requirements to operate Tenant’s business in the
Premises. If this Lease is not so terminated, Landlord shall promptly, but in no
event later than one hundred thirty (130) days after the partial taking,
condemnation or sale, restore the portion remaining to an integral unit
resembling as much as possible the Premises prior to the taking, except that
Landlord shall not be obligated to expend any sum greater than the proceeds
actually received by Landlord attributable to such taking, condemnation or sale
of a portion of the Premises and Landlord shall have no obligation to restore or
repair the contents of the Premises belonging to, possessed or held by Tenant,
or any of Tenant’s trade fixtures or other property or contents of the Premises.
If the Landlord fails to so restore within one hundred thirty (130) days of the
partial taking, condemnation or sale, Tenant may terminate this Lease upon
thirty (30) days’ written notice to Landlord.

 

All sums awarded or agreed upon between Landlord and a condemning authority
pursuant to this Article, whether as damages or as compensation, will be the
sole property of Landlord, subject to deduction for the estate or interest of
Tenant, which shall be promptly paid to Tenant, upon Landlord’s receipt thereof.
Except as expressly set forth herein, the Tenant shall have no authority or
right to negotiate for or be entitled to any sums awarded or agreed upon by
reason of any eminent domain or condemnation action or sale to prevent the same
and the Landlord is authorized to settle and agree upon any such proceeding and
to execute any conveyance in connection therewith which will then constitute a
taking by such authority; provided, however, nothing herein shall be deemed to
give Landlord any interest in, or prevent Tenant from seeking any award against
the condemning authority for the taking or condemnation of Tenant’s personal
property, fixtures, or for relocation or moving expenses recoverable by Tenant
from the condemning authority.

 

If this Lease should be terminated under any provision of this Article, except
as otherwise expressly stated herein, rental shall be payable up to the date
that possession is taken by the taking authority, and Landlord will refund to
Tenant an equitable portion of any rental paid in advance but not yet earned by
such date to the extent Tenant is not in monetary default of this Lease, and if
Tenant is in monetary default, then Landlord shall refund any such portion of
advance rental in excess of such monetary default.

 

For purposes of this Article, the date of a taking, condemnation or sale to
prevent a taking or condemnation shall be the later of the date of transfer of
title resulting from such taking, condemnation or sale or the date of transfer
of possession resulting from such taking, condemnation or sale coupled with
Tenant’s dispossession of the Premises.

 

13

--------------------------------------------------------------------------------

 

 

23.      Destruction or Damage.

 

(a)     If the Leased Premises are made substantially untenantable by fire or
other casualty, Landlord may either elect to: (i) terminate this Lease as of the
date of such fire or other casualty by delivery of written notice of termination
to Tenant within ninety (90) calendar days after said date; or (ii) without
termination of this Lease, proceed with reasonable diligence, to the extent of
available insurance proceeds from Tenant’s insurance company, to repair, restore
or rehabilitate the Leased Premises, other than alterations or leasehold
improvements paid for by Tenant.

 

(b)     Further, if all or any part of the Leased Premises are rendered
substantially untenantable by fire or other casualty and this Lease is not
terminated by Landlord, Rent due hereunder shall not abate for all or said part
of the Leased Premises which are untenantable unless and until f twelve (12)
months has passed from said fire or other casualty without l the Leased Premises
having been substantially repaired and restored. The rationale for the foregoing
is that Tenant is required herein to have obtained business income/business
interruption insurance with coverage for not less than twelve (12) months, and
Tenant hereby agrees to utilize the funds provided by said insurance coverage to
pay the NNN Base Rental and Adjusted Rent until the end of said twelve (12)
month period of untenantability. After such 12 month period, r, if a portion of
the Premises are still untenantable rent shall abate on a pro-rata basis
depending on the percentage of the Premises that are still untenantable.

 

(c)     The Leased Premises shall be deemed substantially untenantable if (i)
Landlord is required to expend for repairs more than thirty percent (30%) of the
replacement value of the Leased Premises immediately prior to the casualty, or
(ii) restoration is not possible in accordance with Landlord’s reasonable
estimate, within twelve (12) months following the date the fire or other
casualty occurred.

 

(d)     Consistent with the foregoing, if the Leased Premises are damaged by
fire or other casualty, but are not made substantially untenantable, then rent
is not abated, and Landlord shall proceed with reasonable diligence, to the
extent of available insurance proceeds from Tenant’s insurance company, to
repair and restore the Leased Premises, other than alterations or leasehold
improvements paid for by Tenant, unless such damage occurs during the last
twenty-four (24) months of the Lease Term, in which event Landlord shall have
the right to terminate this Lease as of the date of such fire or other casualty
by delivery of written notice of termination to Tenant within thirty (30)
calendar days after said date.

 

(e)     Further, the Tenant may not terminate this Lease or repair the Leased
Premises at Landlord’s expense as a result of a fire or other casualty, and no
damages, compensation or claim shall be payable by Landlord for any
inconvenience or annoyance to Tenant or injury to the business of Tenant
resulting in any way from damage from fire or other casualty or the repair
thereof. Subject to Landlord’s rights and options as provided in this Section,
Landlord shall use reasonable efforts to make such repair or restoration
promptly and in such manner as will not unreasonably interfere with Tenant’s use
and occupancy of the Leased Premises, but Landlord shall not be required to do
such repair or restoration work except during ordinary business hours.

 

24.      Inspection. After 24 hours’ prior written notice, Landlord shall have
the right to enter the Premises during business hours to examine the Premises or
to make such repairs, additions or alterations as may be required under the
Lease or as may be deemed necessary for the safety, comfort or preservation of
the Premises, or to exhibit the Premises to prospective purchasers, and, during
the last six (6) months of the Term, to prospective tenants; provided, however
that any such activities will not unreasonably interfere with Tenant's use of
the Premises.

 

25.      Mortgage. This Lease is and shall remain subject and subordinate to all
mortgages affecting the Premises and Tenant shall, within five (5) business days
after written request from Landlord, execute and deliver to Landlord such
documents evidencing the subordination of this Lease to such mortgages, so long
as the holder of such mortgage shall provide non-disturbance language
benefitting Tenant. In the event of a default under the terms of any mortgage
prior to the expiration of the Term of this Lease, the mortgagee may acquire the
leasehold interest of Landlord, and mortgagee shall not disturb the tenancy of
Tenant hereunder for the balance of the term of this Lease, including any
extensions and renewals thereof upon the same covenants and conditions as are
contained herein, and Tenant agrees to make full and complete attornment to such
mortgagee, its successors and assigns, for the balance of the term of this
Lease, including any extensions and renewals thereof, upon the same covenants
and conditions as are contained herein, so as to establish privity of estate
between any mortgagee and Tenant with the same force and effect as though this
Lease was originally made directly from such mortgagee to Tenant. Landlord
represents that any mortgagee and the owner have covenanted that in the event
either of them acquires the leasehold

 

14

--------------------------------------------------------------------------------

 

 

interest of Landlord, it will accept Tenant as its lessee for a period equal to
the full un-elapsed portion of the term of this Lease, including any extensions
and renewals thereof, and upon the same covenants and conditions as are
contained herein, and any mortgagee or owner will thereafter become Landlord
under this Lease.

 

26.      Signs. Tenant may not place signs anywhere on the Premises without the
consent of Landlord.

 

27.      Notices. Any written notice required or allowed by this Lease to be
given to either Landlord or Tenant shall be deemed given upon (i) delivery by
hand, (ii) electronic transmission or (iii) receipt by certified or registered
mail, postage prepaid, properly addressed to the parties as follows:

 

Tenant:                 Hilti, Inc.

5400 S. 122nd E. Ave.

Tulsa, OK 74146

Attn: Eugene Hodel

Email Address: eugene.hodel@hilti.com

 

Landlord:             Educational Development Corporation

10302 E. 55th Pl.

Tulsa, OK 74146

Attn: Randall White

Email Address: rwhite@edcpub.com

 

Any consent, approval, notice, request or communication permitted or required
under this Lease must be in writing, and shall be given by such party, or by an
agent or attorney employed by such party, by United States registered or
certified mail, return receipt requested, or by receipted courier, or by hand
delivery to the other party's notice addressor at the then effective notice
address of the party if such party has given the other party at least fifteen
(15) days advance written notice of a change in its effective notice address in
accordance with this Article. Notice given by United States registered or
certified mail shall be deemed to have been given and received when a registered
or certified letter containing such notice, properly addressed, with postage
prepaid, is deposited in the United States mail. Notice given by other permitted
means (such as Federal Express or a similar overnight service) shall be deemed
to have been given when delivered to and received at the effective notice
address of the party to whom it is addressed, whether or not accepted, receipted
for or acknowledged; however, any such notice delivered other than during the
normal business operating hours of the recipient party (even if the recipient
party's office is not open at the particular time) shall be deemed given and
received on the next following business day. Brokers. Both Landlord and Tenant
represent and warrant to each other that they have had no dealings with any real
estate broker or agent in connection with the negotiations of this Lease that
would give rise to a valid claim for commission. Both Landlord and Tenant know
of no other real estate broker or agent who is or might be entitled to a
commission in connection with this Lease.

 

15

--------------------------------------------------------------------------------

 

 

28.      Estoppel Certificates. Each party agrees to provide to the other within
five (5) business days of a written request, a certificate in form and substance
reasonably satisfactory to the other party stating (i) that this Lease is in
full force and effect; (ii) the term of this Lease; (iii) the date through which
rent has been paid; (iv) that there are no defaults existing under this Lease,
or, if any default exists, specifying such default and the actions required to
cure such default; and (v) such other matters as Landlord or Tenant may
reasonably require.

 

29.      Default. Each of the following shall be an Event of Default by Tenant
under the

Lease:

 

(a) Tenant shall fail to pay any installment of Rent when due and such failure
shall continue for a period of five (5) days after written notice from Landlord
to Tenant.

 

(b) Tenant shall fail to performance of any of its other promises, covenants or
agreements herein contained (other than the payment of Rent) and shall not cure
such failure within thirty (30) days (or such longer period of time) as may be
reasonably required provided Tenant commences to cure such failure within thirty
(30) days and diligently and continuously prosecutes such cure) after written
notice thereof from Landlord to Tenant specifying the particulars of such
failure or

 

(c) Tenant abandons the Premises;

 

(d) The filing of any petition in bankruptcy or insolvency or for reorganization
under the Bankruptcy Code by or against Tenant, or the making of a voluntary
assignment by Tenant for the benefit of its general creditors, or the filing by
Tenant of any petition for an arrangement or composition under the Bankruptcy
Act, or the appointment of a receiver or trustee after notice and hearing to
take charge of Tenant’s business, or of any other petition or application
seeking relief under any other federal or state laws now or hereafter providing
for the relief of debtors, shall automatically constitute a default of this
Lease by Tenant for which Landlord may, at any time or times thereafter, at its
option exercise any of the remedies and options provided to Landlord in this
Section 29 of this Lease for the default of this Lease by Tenant, provided
however, that if such petition be filed by a third party against Tenant, who
desires in good faith to defend against the same and Tenant is not in any way in
default of any obligation hereunder at the time of the filing of such petition,
and Tenant within sixty (60) calendar days thereafter procures a final
adjudication that it is solvent and a judgment dismissing such petition, this
Lease shall be fully reinstated as though such petition had never been filed. In
the event of termination as provided for in this Section, Tenant shall pay
forthwith to Landlord as actual and as liquidated damages the amounts calculated
in accordance with subsections (d)(i) through (v) below. In the event the
foregoing provisions pertaining to bankruptcy or insolvency of Tenant are, for
any reason, now or hereinafter unenforceable by reason of any federal or state
laws, Landlord shall be entitled to exercise such rights as are otherwise
provided it under federal or state law with respect to bankruptcy or insolvency
of debtors. In the event that Tenant shall file for protection under the
Bankruptcy Code now or hereinafter in effect, or a trustee in bankruptcy shall
be appointed for Tenant, Landlord and Tenant agree to the extent permitted by
law, to request that the debtor-in-possession or trustee-in-bankruptcy, if one
shall have been appointed, assume or reject this Lease within sixty (60)
calendar days thereafter.

 

Upon the occurrence of an Event of Default, Landlord may, in addition to any or
all other rights or remedies of Landlord provided by law, without further notice
or demand of any kind to Tenant or any other person:

 

(a) Apply any Security Deposit remaining to cure the Event of Default in
compliance with 6(d) of this Lease;

 

(b) Terminate this Lease by giving written notice to Tenant and to reenter the

Premises and take possession thereof and remove all persons therefrom, and
Tenant shall have no further claim thereon or hereunder; or

 

(c) Terminate Tenant’s right of possession without declaring this Lease
terminated to reenter the Premises and occupy the whole or any part thereof for
and on account of Tenant and to collect any unpaid rentals and other charges,
which have become payable, or which may thereafter become payable; or

 

(d) Terminate this Lease by giving written notice to Tenant even though Landlord
may have previously terminated Tenant’s right of possession.

 

16

--------------------------------------------------------------------------------

 

 

If Landlord reenters the Premises by terminating Tenant’s right of possession
under the provisions of subparagraph (c) above, Landlord shall not be deemed to
have terminated this Lease, or the liability of Tenant to pay any rental or
other charges thereafter accruing, or to have terminated Tenant’s liability for
damages under any of the provisions hereof, by any such reentry or by any
action, in unlawful detainer or otherwise, to obtain possession of the Premises,
unless Landlord shall have notified Tenant in writing that it has so elected to
terminate this Lease, and Tenant further covenants that the service by Landlord
of any notice pursuant to the unlawful detainer statutes of the State of
Oklahoma and the surrender of possession pursuant to such notice shall not
(unless Landlord elects to the contrary at the time of or at any time subsequent
to the serving of such notices and such election is evidenced by a written
notice to Tenant) be deemed to be a termination of this Lease. In the event of
any entry or taking possession of the Premises as aforesaid, Landlord shall have
the right, but not the obligation, to remove therefrom all or any part of the
personal property located therein and may place the same in storage at a public
warehouse at the expense and risk of Tenant.

 

Should Landlord elect to terminate this Lease pursuant to the provisions of
subparagraph (b) or (d) above, Landlord may recover from Tenant as damages, the
following:

 

(i) An amount equal to the worth at the time of award of any unpaid rental which
had been earned at the time of such termination; plus

 

(ii) An amount equal to the worth at the time of award of the amount by which
the unpaid rental which would have been earned after termination until the time
of award exceeds the amount of such loss Tenant proves could have been
reasonably avoided; plus

 

(iii) An amount equal to the worth at the time of award of the amount by which
the unpaid rental for the balance of the term after the time of award exceeds
the amount of such rental loss that Tenant proves could be reasonably avoided;
plus

 

(iv) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including, but not limited to, any costs or expenses incurred by
Landlord in (a) retaking possession of the Premises, including reasonable
attorneys’ fees therefor, (b) maintaining or preserving the Premises after such
default, (c) preparing the Premises for reletting to a new tenant, (d) leasing
commissions, or (e) any other costs necessary or appropriate to relet the
Premises; plus

 

(v) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by laws of the State of
Oklahoma.

 

As used in subparagraphs (i) and (ii) above, the “worth at the time of award” is
computed by allowing interest at the lesser of the maximum lawful rate or
eighteen percent. As used in subparagraph (iii) above, the “worth at the time of
award” is computed by discounting such amount at the discount rate of the
Federal Reserve Bank situated nearest to the Premises at the time of award plus
one percent (1%).

 

For all purposes of this Section only, the term “Rental” shall be deemed to be
the NNN Base Rental and the Additional Rental. All such sums, other than the NNN
Base Rental, shall, for the purpose of calculating any amount due under the
provisions of subparagraph (iii) above, be computed on the basis of the average
monthly amount thereof accruing during the immediately preceding sixty (60)
month period, except that if it becomes necessary to compute such Additional
Rental before such a sixty (60) month period has occurred then such Additional
Rental shall be computed on the basis of the average monthly amount hereof
accruing during such shorter period.

 

Notwithstanding any other provisions of this Section, Landlord agrees that if
the default complained of, other than for the payment of monies, is of such a
nature that the same cannot be rectified or cured within the period requiring
such rectification or curing as specified in the written notice relating
thereto, then such default shall be deemed to be rectified or cured if Tenant
within such period shall have commenced the rectification and curing thereof and
shall continue thereafter with all due diligence as aforesaid.

 

The rights and remedies given to Landlord in this Section shall be in addition
and supplemental to all other rights or remedies which Landlord may have under
laws then in force.

 

17

--------------------------------------------------------------------------------

 

 

The waiver by Landlord of any breach of any term, covenant or condition herein
contained shall not be deemed to be a waiver of such term, covenant or condition
herein contained for any subsequent breach. The subsequent acceptance of rental
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease or of any right of
Landlord to a forfeiture of the Lease by reason of such breach, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Additional Rental. No term, covenant or condition of this Lease shall be deemed
to have been waived by Landlord unless such waiver is in writing signed by
Landlord. Anything to the contrary notwithstanding contained in this Section,
any written notice, other than as specifically set forth in this Section 31,
required by any statute or law now or hereafter in force is hereby waived by
Tenant to the fullest extent allowed under applicable law.

 

Landlord shall be in default of this Lease if Landlord fails to perform any
obligation of Landlord contained in this Lease and such failure continues for
thirty (30) days (or such shorter period of time if exigencies would compel a
reasonable landlord to act in a sooner or longer period of time if reasonable
given the nature of the required cure for such failure and if Landlord commences
cure within such thirty (30) days and diligently prosecutes such cure to
completion) after written notice from Tenant to Landlord specifying such
failure. Upon the occurrence of a default by Landlord, Landlord shall be liable
to Tenant for any and all damages sustained by Tenant as a result of Landlord’s
breach.

 

30.      Rights and Remedies. All rights and remedies of Landlord herein shall
be cumulative, and none shall be exclusive of any other, or of any rights and
remedies allowed by law, and pursuit of any one of said rights or remedies does
not preclude pursuit of any one or more of the other of said rights or remedies.

 

31.      Costs of Suit. If Tenant or Landlord shall bring an action for any
relief against the other, declaratory or otherwise, arising out of this Lease,
including any suit by Landlord for the recovery of rent or possession of the
Premises, the prevailing party shall be entitled to recover all reasonable costs
and expenses associated with such action, including reasonable attorneys' fees,
from the non-prevailing party, with the court or other tribunal hearing such
action to make such determinations.

 

32.      Severability. If any term of this Lease is declared to be illegal or
unenforceable, the unaffected terms shall remain in full force and effect.

 

33.      Successors and Assigns. Except as otherwise provided in this Lease, all
of the covenants, conditions and provisions of this Lease shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns.

 

18

--------------------------------------------------------------------------------

 

 

34.      Parties.    The words "Landlord" and "Tenant" as used herein shall
include the parties to the Lease, whether singular or plural, masculine or
feminine, or corporate, partnership, limited liability company or other entity
and their heirs, personal representatives, successors and assigns.

 

35.      Waivers. No covenant, term or condition hereof shall be deemed waived,
except by written consent of the party against whom the waiver is claimed, and
any waiver of the breach of any covenant, term or condition shall not be deemed
to be a waiver of any preceding or succeeding breach of the same or any other
covenant, term or condition of this Lease. Acceptance by Landlord of any
performance by Tenant after the time the same shall have become due shall not
constitute a waiver by Landlord of the breach or default of any covenant, term
or condition of this Lease unless otherwise expressly agreed to by Landlord in
writing.

 

36.      Approval. This Lease is subject to the approval of the bank or other
financial institution which will provide the financing for the Corporate Campus
as that term is defined in Section 2.1 of the Purchase and Sale Agreement of
even date herewith between Landlord and Tenant, including any refinancing
thereof and Tenant and Landlord agree that this Lease shall be modified or
altered to embody any reasonable terms required by said bank or other financial
institution so long as such modification does not alter the financial
obligations of Tenant.

 

37.      Controlling Law. This Lease is entered into in the State of Oklahoma
and shall be enforced and construed in accordance with the laws thereof.

 

38.      Captions.    The captions of the paragraphs of this Lease and its
Exhibits are for convenience only and are not a part of this Lease, and do not
in any way limit or amplify the terms or provisions of this Lease, and shall not
be considered in the construction or interpretation of any provision hereof.

 

39.      Relationship.    The parties agree that Landlord shall in no event be
construed or held, by virtue of this Lease, to be an agent, partner, member or
associate of Tenant in the conduct of any of Tenant's business, nor shall
Landlord be liable for any debts incurred by Tenant in the conduct of Tenant's
business.

 

40.      Entire Agreement.    This Lease, together with any later written
modifications or amendments thereto, shall constitute the entire agreement
between the parties with respect to the subject matter hereof and shall
supersede any prior or contemporaneous agreements or understandings, whether
written or oral, which the parties, their agents or representatives may have had
relating to the subject matter hereof. No modification, alteration or waiver of
any term, condition or covenant of this Lease shall be valid unless in writing,
dated and signed by Landlord and Tenant.

 

41.      Corporate Authority.    If Tenant is a corporation, each individual
executing this Lease on behalf of said corporation represents and warrants that
he or she is duly authorized to execute and deliver this Lease on behalf of said
corporation in accordance with a duly adopted resolution of the Board of
Directors of said corporation or in accordance with the Bylaws of said
corporation, and that this Lease is binding upon said corporation in accordance
with its terms. If Tenant is a corporation, Tenant shall deliver to Landlord,
within thirty (30) days after execution of this Lease, a certified copy of a
resolution of the Board of Directors of said corporation authorizing or
ratifying the execution of this Lease.

 

If Tenant is a limited liability company, general partnership, limited
partnership, or limited liability partnership (collectively, a "partnership"),
each individual executing this Lease on behalf of said company or partnership
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of said company or partnership in accordance with a duly
adopted resolution of the managers or partners of said company or partnership or
in accordance with the operating agreement of said company or partnership
agreement of said partnership, and that this Lease is binding upon said company
or partnership in accordance with its terms. If Tenant is a limited liability
company or partnership, Tenant shall deliver to Landlord, within thirty (30)
days after execution of this Lease, a certified copy of a resolution of the
managers or members of said company or partners of said partnership authorizing
or ratifying the execution of this Lease.

 

19

--------------------------------------------------------------------------------

 

 

42.      Hazardous Waste. Tenant warrants, represents and covenants to Landlord
that:

 

(a) Tenant's use of the Premises will at all times comply with and conform to
all laws, statutes, ordinances, rules and regulations of any governmental,
quasi-governmental or regulatory authority ("Laws") which relate to the
transportation, storage, placement, handling, treatment, discharge, generation,
production or disposal (collectively "Treatment") of any waste, waste products,
radioactive waste, poly-chlorinated biphenyls, asbestos, hazardous materials of
any kind, and any substance which is regulated by any law, statute, ordinance,
rule or regulation (collectively "Waste"). Tenant further covenants that it will
not engage in or permit any party to engage in any Treatment of any Waste on or
which affects the Premises, unless said Treatment complies with and conforms to
all Laws relating to such Waste.

 

(b) Immediately upon receipt of any Notice, as hereinafter defined, from any
party, Tenant or Landlord (as the case may be) shall promptly deliver to the
other a true, correct and complete copy of any written Notice or a true,
correct, and complete report of any nonwritten Notice. Additionally, Tenant or
Landlord (as the case may be) shall notify the other immediately after having
knowledge of any Treatment of Waste, which does not comply with or conform to
all Laws relating to such Waste or any Spill, as hereinafter defined, of Waste
in or affecting the Premises. For purposes of this Section, "Notice" shall mean
any note, notice, or report of any of the following:

 

(i) any suit, proceeding, investigation, order, consent order, injunction, writ,
award, or action related to or affecting or indicating the Treatment of any
Waste in or affecting the Premises;

 

(ii) any spill, contamination, discharge, leakage, release or escape of any
Waste in or affecting the Premises, whether sudden or gradual, accidental or
anticipated, or of any other nature (hereinafter "Spill");

 

(iii) any dispute relating to Tenant's or any other party's Treatment of any
Waste or any Spill in or affecting the Premises;

 

(iv) any claims by or against any insurer related to or arising out of any Waste
or Spill in or affecting the Premises;

 

(v) any recommendations or requirements of any governmental or regulatory
authority, insurer or board of underwriters relating to any Treatment of Waste
or a Spill in or affecting the Premises;

 

(vi) any legal requirement or deficiency related to the Treatment of Waste or
any Spill in or affecting the Premises; or

 

(vii) any tenant, licensee, concessionaire, manager, or other party or entity
occupying or using the Premises or any part thereof which has engaged in or
engages in the Treatment of any Waste in or affecting the Premises.

 

(c) In the event that (i) Tenant has caused, suffered or permitted, directly or
indirectly, any Spill in or affecting the Premises, or (ii) any Spill of any
Waste has occurred on the Premises during the term of this Lease (except that
Tenant shall not be responsible for any such action below if such Spill or any
Waste was caused in whole or in part by Landlord), then Tenant shall immediately
take all of the following actions,:

 

(i) notify Landlord, as provided herein;

 

(ii) take all steps necessary or desirable, in Landlord's reasonable opinion, to
clean up such Spill and any contamination related to the Spill, all in
accordance with the requirements, rules and regulations of any state or federal
environmental department or agency having jurisdiction over the Spill;

 

20

--------------------------------------------------------------------------------

 

 

(iii) fully restore the Building and the Land to its condition prior to the
Spill;

 

(iv) allow Landlord or its agents and any state or federal environmental
department or agency having jurisdiction thereof to monitor and inspect all
cleanup and restoration related to such Spill; and

 

(v) at the written request of Landlord, post a bond or obtain a letter of credit
for the benefit of Landlord (drawn upon a company or bank satisfactory to
Landlord) or deposit an amount of money in an escrow account under Landlord's
name upon which bond, letter of credit or escrow Tenant may draw, and which
bond, letter of credit or escrow shall be in an amount sufficient to meet all of
Tenant's obligations under this Section 42(c). Landlord shall have the
unfettered right to draw against the bond, letter of credit or escrow in its
discretion in the event that Tenant is unable or unwilling to meet its
obligations under this paragraph or, if Tenant fails to post a bond or obtain a
letter of credit or deposit such cash as is required herein, then Landlord, at
Tenant's cost and expense, may, but shall have no obligation, do so for the
benefit of Tenant and do those things which Tenant is required to do under this
Section 42(c) (ii), (iii) and (iv).

 

(d) Tenant hereby agrees that it will indemnify, defend, save and hold harmless
Landlord and Landlord's members, officers, agents, representatives, and
employees (collectively "Indemnified Parties") against and from, and to
reimburse the Indemnified Parties with respect to, any and all damages, claims,
liabilities, losses, costs and expenses (including, without limitation,
reasonable attorneys' fees and expenses, court costs, administrative costs,
costs of appeals and all clean up, administrative, fines, penalties and
enforcement costs of applicable governmental agencies) which may be incurred by
or asserted against the Indemnified Parties by reason or arising out of: (i) the
breach of any representation or undertaking of Tenant under this Section, or
(ii) the Treatment of any Waste by Tenant or any tenant, licensee,
concessionaire, manager, or other party occupying or using the Premises, in or
affecting the Premises, or (iii) any Spill (but only to the extent of the terms
of this Section 42), or (iv) the presence of any Waste upon the Premises (but
only to the extent of the terms of this Section 42), whether or not caused by
Tenant.

 

(e) Tenant represents and warrants to Landlord that Tenant has provided to
Landlord true, complete and correct copies of all Environmental Site Assessment
reports relating to the Premises in Tenant’s possession, and that Tenant has no
knowledge of any Waste or other hazardous or toxic materials in, on, under or
otherwise affecting the Premises.

 

21

--------------------------------------------------------------------------------

 

 

43.      Limitation of Landlord's Liability. Tenant agrees that it shall look
solely to (i) the net rents, issues, profits and other income received from the
operation of the Premises, and (ii) the estate and property of Landlord in the
Premises for the collection of any judgment (or other judicial process)
requiring the payment of money by Landlord for any default or breach by Landlord
of any of its obligations under this Lease, subject, however, to the prior
rights of the holder of any mortgage or deed of trust encumbering the Premises.
No other assets of Landlord shall be subject to levy, execution or other
judicial process for the satisfaction of Tenant's claim. This provision shall
not be deemed, construed or interpreted to be or constitute an agreement,
express or implied between Landlord and Tenant that Landlord's interest in the
Premises shall be subject to impressment of an equitable lien or otherwise.

 

44.      Transfer of Landlord's Interest. In the event of the sale, assignment
or transfer by

Landlord of its interest in the Premises or in this Lease (other than a
collateral assignment to secure a debt of Landlord) to a successor in interest
who expressly assumes the obligations of Landlord under this Lease, Landlord
shall be released and discharged from all of its covenants and obligations under
this Lease, except obligations which have accrued prior to any sale, assignment
or transfer; and Tenant agrees to look solely to Landlord's successor in
interest for performance of such obligations. Any security given by Tenant to
Landlord to secure performance by Tenant of its obligations under this Lease may
be assigned by Landlord to its successor in interest; and, upon acknowledgment
by the successor of receipt of that security and its express assumption of the
obligation to account to Tenant for that security in accordance with the terms
of this Lease, Landlord shall be discharged of any further obligation relating
thereto. Landlord's assignment of the Lease or of its interest in the Premises
shall not affect Tenant's obligations under this Lease. Tenant shall attorn and
look to Landlord's assignee, as landlord, provided Tenant has first received
written notice of the assignment of Landlord's interest. Landlord shall have the
right to freely sell, assign or otherwise transfer its interest in the Premises
and/or this Lease.

 

45.      Brokers. Tenant and Landlord each mutually represent and warrant to the
other that it has not dealt with, and is not obligated to pay, any fees or
commissions to any broker in connection with this lease transaction other than
(i) CBRE, Inc. has been retained by and will be paid by Tenant and (ii) Newmark
Grubb Levy Strange Beffort has been retained by and will be paid by Landlord.

 

22

--------------------------------------------------------------------------------

 

 

46.     Parking. Tenant shall have the right to use the land designated for
Tenant parking on Exhibit A, the portion of the Leased Premises (the “Parking
Lot”) for loading and parking. In this regard, Tenant, by executing this Lease
hereby accepts the Parking Lot as being adequate to serve the Leased Premises
and acknowledges that the same is in compliance with all applicable Tulsa Zoning
Code provisions involving parking and loading. Tenant hereby accepts the parking
lot in an as-is condition and shall be responsible for maintenance, repair,
resurfacing, restriping, or whatever is necessary to maintain said parking lot
in a safe, neat, and sightly condition and in compliance with all handicapped
parking requirements or ADA requirements. Further, Tenant shall cooperate with
Landlord in any such efforts in this regard. In order to protect persons and
property from injury or damage due to fire or other casualty and to provide
suitable parking for visitors and the handicapped, Tenant agrees to restrict the
parking of its motor vehicles and the motor vehicles of all of its employees,
agents, contractors, licensees, customers, guests and invitees to those striped,
designated parking areas provided within the Parking Lot as the same may be
configured from time to time so that all roadways, driveways, and aisles shall
remain open and unobstructed at all times for use as fire lanes and those
parking spaces reserved for visitors and the handicapped will be available to
those for whom they are intended. Should a motor vehicle be parked by Tenant or
by any of its employees, agents, contractors, licensees, customers, guests and
invitees other than in such designated parking areas, Tenant covenants and
agrees that Landlord may remove or cause the removal of such motor vehicle from
the Parking Lot at the cost of the owner thereof, and Landlord shall not be
liable to such owner or any other person for any loss or damage which may result
therefrom. The parking spaces provided for herein are provided solely for the
accommodation of Tenant and Landlord assumes no responsibility or liability of
any kind whatsoever (except its 30% share of maintenance as a Common Area
Maintenance change) from whatever cause with respect to the automobile parking
areas, including adjoining streets, sidewalks, driveways, property and
passageways, or the use thereof by Tenant, its employees, agents, contractors,
licensees, customers, guests and invitees.

 

47.      Time of Essence. Time is of the essence with respect to the performance
of every provision of this Lease in which time of performance is a factor.

 

48.      Submission of Lease. This Lease is not effective until it is signed by
both parties and a signed counterpart is delivered to Tenant.

 

49.      Patriot Act Representation. Landlord and Tenant each represent to the
other that:

(1) its property interests are not blocked by executive Order No. 13224, 66 Fed.
Reg. 49079; (2) it is not a person listed on the Specially Designated Nationals
and Blocked Persons list of the Office of Foreign Assets Control of the United
States Department of the Treasury, and (3) it is not acting for or on behalf of
any person on that list.

 

50.      Waiver of Landlord’s Lien. Landlord herby waives and disclaims all
statutory, contractual or other landlord’s lien rights in Tenant’s furniture,
fixtures, trade fixtures, equipment, merchandise and other property now or
hereinafter placed at the Premises.

 

51.     Landlord’s Rights in Tenant’s Property.

 

a)     [Intentionally deleted].

 

b)     Landlord’s Rights Upon Tenant’s Abandonment of Property. Upon the
expiration of this Lease or if the Leased Premises should be vacated at any
time, or abandoned by the Tenant, or this Lease should terminate for any cause,
and at the time of such expiration, vacation, abandonment or termination the
Tenant or Tenant’s agents, subtenants or any other person should leave any
property of any kind or character on or in the Leased Premises, the parties’
rights with respect to any abandoned personal property shall be solely governed
by 41 O.S. §52 (1988).

 

52.      Tenants Right to Encumber Tenant’s Personal Property. Tenant shall have
the right from time to time to grant and assign a mortgage or other security
interest in all of the Tenant’s personal property, including trade fixtures,
located on or within the Premises to its lenders in connection with Tenant’s
financing arrangements, and any lien of Landlord against Tenant’s personal
property or trade fixtures (whether by Statue or otherwise) shall be subject and
subordinate to such security interest.

 

 

[Remainder of Page Intentionally Left Blank]

 

23

--------------------------------------------------------------------------------

 

 

 

 

 

TENANT:

 

Hilti, Inc.,

an Oklahoma Corporation

 

 

By:      __________________________

Name:  __________________________

Title:   __________________________     

 

 

LANDLORD:

 

Educational Development Corporation,

an Oklahoma corporation

 

 

By:      __________________________

Name: _________________________

Title: __________________________

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT A

 

Legal Description of the Building/Premises

 

Subdivision: METRO PARK RESUB L1 B3

Legal: LTS 1 & 2 BLK 1 & ALL VAC 53RD ST & VAC 120TH E AVE & 54TH ST & LTS 1
THRU 4 & PRT VAC 55TH ST & VAC 119TH ST ADJ ON W & S THEREOF BLK 2

Section: 32  Township: 19  Range: 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Addendum No. 1 Lease Agreement

 

This is Addendum No. 1 to that certain Lease Agreement (the “Lease”) dated
December 1, 2015 between Educational Development Corporation (“Landlord”) and
HILTI, INC. (“Tenant”), related to property located at 5400 S. 122nd East
Avenue, Tulsa, Oklahoma, as more particularly described in the Lease.

 

Capitalized terms used in this Addendum without definition have the meanings
ascribed to them in the Lease.

 

The Parties agree to amend the Lease as follows:

 

 

1.

Regarding the property and casualty insurance described in Section 11 (a)(ii)
(A) and (B), the parties have agreed that Landlord will carrier the required
insurance on the entire Corporate Campus that includes the Premises, and Tenant
will be responsible to reimburse Landlord 70% of the premiums for such coverage.

 

2.

Section 1 of the Lease is amended as follows: In addition to the parking spaces
shown on Exhibit A-1, the parties have agreed that:

 

a.

The facilities maintenance employees of Tenant will be allowed to park their
personal cars near the Power House so long as Tenant is responsible for
maintaining the Power House.

 

b.

Tenant will be allowed to park its security vehicles near the existing security
office so long as Tenant is responsible for security of the entire Corporate
Campus

 

Executed effective the 1st day of December, 2015

LANDLORD;

Educational Development Corporation

a Delaware Corporation

By:      __________________________

Name: _________________________

Title: __________________________

TENANT:

 

Hilti, Inc.,

an Oklahoma Corporation

 

 

By:      __________________________

Name:  __________________________

Title:   __________________________     

 

 

 
 

 